     Case 3:18-cv-00361-JLS-DEB Document 193 Filed 12/04/20 PageID.2274 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     MYCHAL ANDRA REED,                              Case No.: 18-cv-00361-JLS (DEB)
12                              Plaintiff,
                                                       ORDER PROVIDING UPDATED
13     v.                                              PROCEDURES FOR MANDATORY
                                                       SETTLEMENT CONFERENCE
14     DANIEL PARAMO, et al.,
15
                                Defendants.
16
17
            Due to the reassignment of this case to Magistrate Judge Daniel E. Butcher, the Court
18
      issues the following updated instructions for the Mandatory Settlement Conference
19
      (“MSC”) on December 16, 2020 at 9:30 a.m.
20
            1.     Purpose of the MSC: The purpose of the MSC is to permit an informal
21
      discussion between the attorneys, parties, and the Magistrate Judge of every aspect of the
22
      lawsuit in an effort to achieve an early resolution of the case. Counsel attending the MSC
23
      are expected to have a command of the facts and applicable law. Counsel and the parties
24
      shall be prepared to engage in a detailed discussion of the merits of their respective cases
25
      and engage in good faith settlement discussions. All discussions during the MSC are
26
      informal, off the record, privileged and confidential. Counsel for any non-English
27
28

                                                   1
                                                                               18-cv-00361-JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 193 Filed 12/04/20 PageID.2275 Page 2 of 6



 1    speaking party is responsible for arranging for the appearance of an interpreter at the
 2    conference.
 3          2.      Full Settlement Authority Is Required: Pursuant to Local Rule 16.3.b., all
 4    parties, party representatives, including claims adjusters for insured parties, and the
 5    principal attorney(s) responsible for the litigation must participate in the MSC.1 This
 6    appearance must be made with full and unlimited authority to negotiate and enter into a
 7    binding settlement.2 In the case of a corporate entity, an authorized representative of the
 8    corporation who is not retained outside counsel must be present and must have
 9    discretionary authority to commit the company to pay an amount up to the amount of the
10    plaintiff’s prayer (excluding punitive damage prayers). The purpose of this requirement is
11    to have representatives present who can settle the case during the course of the conference
12    without consulting a superior.
13          Counsel for a government entity may be excused from this requirement so long as
14    the government attorney who participates in the MSC (1) has primary responsibility for
15    handling the case; and (2) may negotiate settlement offers that the attorney is willing to
16    recommend to the government official having ultimate settlement authority.
17
18
19
20    1
            The attendance requirement includes parties that are indemnified by others. Any
21    deviation from this Order requires prior Court approval.
22    2
             Full authority to settle means that the individuals at the MSC are authorized to fully
23    explore settlement options and to agree at that time to any settlement terms acceptable to
      the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir.
24    1989). The person needs to have “unfettered discretion and authority” to change the
25    settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485-486 (D.
      Ariz. 2003). One of the purposes of requiring a person with unlimited settlement authority
26    to attend the conference is that the person’s view of the case may be altered during the
27    face-to-face conference. Pitman, 216 F.R.D. at 486. Limited or sum certain authority is
      not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-597 (8th Cir. 2001).
28

                                                    2
                                                                                18-cv-00361-JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 193 Filed 12/04/20 PageID.2276 Page 3 of 6



 1          3.     Procedure for Zoom Videoconference Appearance: Although the Court
 2    typically requires personal attendance of all participants, due to the COVID-19 public
 3    emergency, the Court will use its Zoom video conferencing account to hold the MSC.
 4          If you are unfamiliar with Zoom: Zoom is available on computers through a
 5    download on the Zoom website (https://zoom.us/meetings) or on mobile devices through
 6    the installation of a free app.3 Joining a Zoom conference does not require creating a Zoom
 7    account, but it does require downloading the .exe file (if using a computer) or the app (if
 8    using a mobile device). Participants are encouraged to create an account, install Zoom and
 9    familiarize themselves with Zoom in advance of the MSC.4 There is a cost-free option for
10    creating a Zoom account.
11          Prior to the start of the MSC, the Court will email each participant an invitation to
12    join a Zoom video conference. Participants shall join the video conference by following
13    the ZoomGov Meeting hyperlink in the invitation. Participants who do not have Zoom
14    already installed on their device when they click on the ZoomGov Meeting hyperlink will
15    be prompted to download and install Zoom before proceeding. Zoom may then prompt
16    participants to enter the password included in the invitation. All participants will be placed
17    in a waiting room until the MSC begins.
18          Each participant should plan to join the Zoom video conference at least five minutes
19    before the start of the MSC to ensure that the conference begins on time. The Zoom e-
20    mail invitation may indicate an earlier start time, but the MSC will begin at the time
21    scheduled by the Court.
22
23
24
      3
25          Participants are encouraged to use laptops or desktop computers for the video
      conference, if possible, as mobile devices often offer inferior performance.
26
      4
27           For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
      us/categories/200101697-Getting-Started
28

                                                    3
                                                                                 18-cv-00361-JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 193 Filed 12/04/20 PageID.2277 Page 4 of 6



 1          Zoom’s functionalities will allow the Court to conduct the MSC as it ordinarily
 2    would conduct an in-person one. The Court will divide participants into separate,
 3    confidential sessions, which Zoom calls Breakout Rooms.5 In a Breakout Room, the Court
 4    will be able to communicate with participants from a single party in confidence. Breakout
 5    Rooms will also allow parties and counsel to communicate confidentially outside the
 6    presence of the Court.
 7          No later than December 9, 2020 counsel for each party shall send an e-mail to the
 8    Court at efile butcher@casd.uscourts.gov containing the following:
 9          a.     The name and title of each participant, including all parties and party
10                 representatives with full settlement authority, claims adjusters for insured
11                 defendants, and the primary attorney(s) responsible for the litigation;
12          b.     An e-mail address for each participant to receive the Zoom video conference
13                 invitation; and
14          c.     A telephone number where each participant may be reached so that if
15                 technical difficulties arise, the Court will be in a position to proceed
16                 telephonically instead of by video conference. (If counsel prefers to have all
17                 participants of their party on a single conference call, counsel may provide a
18                 conference number and appropriate call-in information, including an access
19                 code, where all counsel and parties or party representatives for that side may
20                 be reached as an alternative to providing individual telephone numbers for
21                 each participant.)
22          Counsel are responsible for ensuring their clients are able to participate in the MSC.
23    All participants shall display the same level of professionalism during the MSC and be
24    prepared to devote their full attention to the MSC as if they were attending in person (e.g.,
25    not be driving while speaking to the Court, or otherwise distracted). Because Zoom may
26
27
      5
           For more information on what to expect when participating in a Zoom Breakout
28    Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                    4
                                                                                18-cv-00361-JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 193 Filed 12/04/20 PageID.2278 Page 5 of 6



 1    quickly deplete the battery of a participant’s device, each participant should ensure that
 2    their device is plugged in or that a charging cable is readily available during the video
 3    conference.
 4          4.      Confidential MSC Statements Required: No later than one week before
 5    the MSC, each party shall lodge a Confidential MSC Statement by email to
 6    efile butcher@casd.uscourts.gov. The Confidential Settlement Brief may not exceed ten
 7    (10) pages excluding exhibits. All Confidential Settlement Briefs must include the
 8    following:
 9          a.      the party’s position on liability and damages supported by relevant facts, a
10                  discussion of the significant facts established during discovery, and legal
11                  analysis with citations to controlling legal authority. The parties are also
12                  encouraged to attach a chronology setting forth a timeline of the events at
13                  issue. If submitted, the chronology should be in a chart or column format with
14                  the column headings “DATE” and “EVENT.” The chronology is not counted
15                  against the page limits;
16          b.      for plaintiffs, a specific and current settlement demand addressing all relief
17                  sought and an itemization of the damages sought, and, for defendants, a
18                  specific and current offer and the bases for that offer. (Note: a general
19                  statement that a party will “negotiate in good faith,” “offer a nominal cash
20                  sum,” or “be prepared to make a demand or offer at the conference” is not a
21                  specific demand or offer. If a specific offer or demand cannot be made at the
22                  MSC or settlement conference, state the reasons why and explain what
23                  additional information is required to make a settlement demand or offer.);
24          c.      a brief description of any previous settlement negotiations or mediations; and
25          d.      the names of attorney(s) and non-attorney(s) who will attend the conference,
26                  including   the      name(s)   and   title(s)/position(s)   of    the   party/party
27                  representative(s).
28

                                                     5
                                                                                     18-cv-00361-JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 193 Filed 12/04/20 PageID.2279 Page 6 of 6



 1          6.    Requests to Continue MSC: A request for continuance may be initiated by
 2    counsel placing a joint call to the Court’s Chambers. Any request for a continuance must
 3    be made as soon as counsel is aware of the circumstances that warrant rescheduling the
 4    conference. Requests to continue the MSC based on a pre-existing scheduling conflict
 5    must be made within 10 days of the issuance of this Order.
 6          7.    Plaintiff’s Appearance: Because Plaintiff is incarcerated in a penal
 7    institution or other facility, Plaintiff may appear by telephone. Defense counsel is to
 8    coordinate Plaintiff’s appearance.
 9          Questions regarding this case or the mandatory guidelines set forth herein may be
10    directed to the Magistrate Judge’s law clerks at (619) 446-3704.
11          IT IS SO ORDERED.
12    Dated: December 4, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                            18-cv-00361-JLS (DEB)
